     Case 4:21-cv-00637-P Document 11 Filed 09/13/21        Page 1 of 1 PageID 269



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                              FORT WORTH DIVISION

FLORENCE HILL, et al.,                     §
                                           §
        Plaintiffs,                        §
                                           §
v.                                         §    Civil Action No. 4:21-cv-00637-P-BP
                                           §
BIRDVILLE INDEPENDENT                      §
SCHOOL DISTRICT, et al.,                   §
                                           §
        Defendants.                        §

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
          OF THE UNITED STATES MAGISTRATE JUDGE

        The United States Magistrate Judge made Findings, Conclusions, and a

Recommendation in this case. ECF No. 10. As of the date of this order, no objections were

filed, and the Magistrate Judge’s Recommendation is ripe for review. The District Judge

reviewed the proposed Findings, Conclusions, and Recommendation for plain error.

Finding none, the undersigned District Judge believes that the Findings and Conclusions

of the Magistrate Judge are correct, and they are accepted as the Findings and Conclusions

of the Court.

        Accordingly, it is ORDERED that Plaintiffs’ claims against Defendants are

DISMISSED WITHOUT PREJUDICE.

        SO ORDERED on this 13th day of September, 2021.
